DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 07/25/2022 has been entered. Claim(s) 13, 15, 17-19, 24-25 and 28-29 is/are currently amended. Claim(s) 1-12 and 20-23 has/have been canceled. Claim(s) 13-19 and 24-30 is/are pending.

Rejections Withdrawn
Objections to and/or rejections of claims not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 

Claim Objections
Claim(s) 15 and claims dependent thereon is/are objected to because of the following informalities: each occurrence of "wider top" should be amended to "wide top" or vice versa for consistency. Additionally, "wherein said printed circuit board fitting within said opening" (claim 15) appears to contain a typographical error and should be corrected. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claim(s) 24 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24 and claims dependent thereon, while Applicant discloses a system or sensor pod that comprises both a disposable piezo assembly and an sensor/assembly base, there is insufficient support for a disposable piezo assembly that itself comprises an assembly base. Rather, Applicant discloses these are separate assemblies/devices that are connectable/useable together (e.g., ¶ [0062]). 

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 18, 19 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18 and claims dependent thereon, "The attachment means of claim 17, selected from the group consisting of…" is indefinite. It is unclear if Applicant is intending to claim only an attachment means, which would presumably cover any/all of the recited attachment means that are capable of use in the system of claim 15 or 17, or is intended to be directed to the sensor base of claim 17, and further limit the attachment means thereof (i.e., "The sensor base of claim 17, wherein the attachment means is selected from the group consisting of…."). Claim 18 will be further discussed with the latter understanding. 
Regarding claim 19 and claims dependent thereon, the limitation "an attachment means at the top of the top" is indefinite. Specifically, the scope of the limitation the top of the top is unclear. It is unclear if the location of the attachment means is being limited to a particular location of the top (i.e., specifically a terminal surface of the top end of the housing, an outer edge of the top, etc.), or the limitation contains a typo, and generally providing an attachment means at the wider/top end is sufficient to meet the limitations of claim 19. Additionally, "an attachment means" (second to last line) is indefinite, as it is unclear to what the means is configured to attach and/or if there is meant to be a relationship with the previously-recited "one-half of an attachment means for securing said disposably piezo assembly to said sensor base." 
Additionally, it is unclear how many printed circuit boards are required in the sensor pod. Both the disposable piezo assembly and sensor base are recited as each comprising a printed circuit board. Is this the same circuit board (and if so, where is said PCB located, the opening of the circular piezo cap or the opening of the printed circuit board housing), are multiple PCBs required? 
Lastly, there is insufficient antecedent basis for the limitations "said disposable piezo assembly" (lines 2-3) and "said sensor base" (line 14) in view of Applicant's amendments to the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0232427 A1 (previously cited, Bakema).
Regarding claim 13, Bakema teaches a disposable piezo assembly comprising:
a circular piezo cap (e.g., Fig. 7, upper housing portion 34) comprising a top (Fig. 7, upper surface of circular face 46 with a central opening 48), a bottom (surface opposite identified top), an inner face (formed by circumferential outer side wall 52 and/or portion of upper housing portion 34 defining an interior chamber, as described in ¶ [0093]), an outer face (outer circumference of housing portion 34 or circular face 46 thereof), and an opening between the top and bottom (central opening 48) with a larger diameter at the top than at the bottom (see Fig. 7);
a flange positioned on the inner face of the opening (circumferential channel or groove 70 of second O-ring 44); 
a piezo (piezoelectric element 40) having a top a bottom and a perimeter support (see Figs. 10-11); said piezo disposed within said opening (see Fig. 7) with the bottom of the perimeter support engaged to and adhered to said flange (Fig. 12, where piezo 40 is secured to the O-Rings 42 and 44 by residing in a channel 70 and being sandwiched between the two rings); 
a printed circuit board (PCB assembly 64) having a ring shape (see Fig. 9) and an outer diameter to fit within the opening and engaged to the bottom of said flange (¶ [0095] PCB assembly 64 positioned below the lower O-ring 44, see Fig. 7); and
on said inner face, one-half of an attachment means for securing said disposable piezo assembly to an assembly base (¶ [0093] where circumferential outer side wall 52 can be clipped, screwed or otherwise attached to the second housing portion 36, indicating corresponding screw, clip, etc. attachment means are provided on the first housing portion (or circumferential outer side wall 52 thereof) and second housing portion). 
Regarding claim 24, Bakema teaches a system comprising the disposable piezo assembly of claim 13, as discussed above, the system further comprising an assembly base (second housing portion 36) comprising a corresponding attachment means for receiving the attachment means for securing said disposable piezo assembly (¶ [0093] where circumferential outer side wall 52 can be clipped, screwed or otherwise attached to the second housing portion 36, indicating corresponding screw, clip, etc. attachment means are provided on the first housing portion (or circumferential outer side wall 52 thereof) and second housing portion); and an array (sensor array 90) on which said assembly base is disposed on the array (¶ [0088] where swivel connector 38 integrally formed as part of the second housing portion 34 is used to connect the sensor pod 32 to the sensor array), wherein the array comprises a neck; a stem; a stem vertex arranged between the neck and the stem; a neck vertex coupled to the neck opposite the stem vertex; a left and a right arm coupled to the neck vertex, wherein the neck and stem are connected via the stem vertex such that the neck is biased at an angle of about 165 degrees; wherein the left and right arms extend substantially perpendicularly from the neck from the neck vertex, wherein the left and right arms are configured to form a bell-like shape (Figs. 18, 24, 25, etc.). 
Regarding claim 26, Bakema teaches the opening receives a separately disposable skin contacting gel pad (Fig. 7, sensor pad 10; ¶ [0075] where sensor pad 10 is in the form of a flexible, soft bag filled with a gel or liquid; ¶ [0013] where the sensor pad is disposable after each use, and the sensor is disposable after about 50-100 uses). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakema, or alternatively, over Bakema in view of US 2003/0196660 A1 (previously cited, Haveri) and US 5,960,089 A (previously cited, Bouricius).
Regarding claim 14, Bakema teaches the limitations of claim 13, as discussed above, but does not teach an adhesive between said piezo and said flange, and between said printed circuit board and said flange. However, Bakema teaches/suggests the piezo and PCB are secured relative to the flange (e.g., ¶ [0095]; ¶ [0097]; Fig. 7; etc.). Alternatively/Additionally, an adhesive is a well-known means/method for securing two elements in relative position. Similarly, Haveri discloses securing a piezo in a desired position via an adhesive (¶ [0127]), and Bouricius discloses securing a PCB in a desired position via an adhesive (col. 6, lines 18-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Bakema with an adhesive between said piezo and said flange, and between said printed circuit board and said flange as a simple substitution of one known, suitable means/mechanism for securing the relative position of components for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakema.
Regarding claim 25, Bakema teaches the limitations of claim 13, as discussed above, but does not expressly teach the attachment means are selected from the group consisting of: a magnet, a quarter turn locking mechanism, a groove, a pin, or threading. However, Bakema does disclose the attachment means may enable the first and second housing portions to be screwed together (e.g., ¶ [0093]), and further providing a component with threading permit attaching or screwing said components to another component (see, e.g., Fig. 7, where swivel connector 37 comprises a threading on an inner face thereof to enable attachment to the second housing portion 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Bakema with the attachment means comprising threading as a simple substitution of one known, suitable attachment means/mechanism for another to yield no more than predictable results. See MPEP 2143(I)(B).

Allowable Subject Matter
Claim(s) 15-17, 19, 27-30 would be allowable if rewritten or amended to overcome the objection(s) and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action. The prior art of record does not teach/suggest the sensor base as claimed. 

Response to Arguments
Applicant's arguments with respect to the maintained rejections have been fully considered but they are not persuasive.
With respect to rejections under 35 U.S.C. 112(a), Applicant contends, "It is respectfully noted that paragraph [0072], for example, notes that 'the disposable piezo assembly 85 is combined with the sensor base 86 to form a sensor pod. Each of the disposable piezo assembly 85 and the sensor base 86 are replaceable or disposable, as needed.' Accordingly, the combination of the base and piezo assembly is appropriately described in the specification. Applicant respectfully requests that the rejection is withdrawn upon reconsideration" (Remarks, pgs. 8-9). 
It is acknowledged in the rejection of record that there is sufficient support for a sensor pod or system comprising both a disposable piezo assembly and a sensor/assembly base. However, that is not what is claimed in claim 24. Rather, claim 24 recite the disposable piezo assembly comprises the assembly base. There is no disclosure of a "disposable piezo assembly" as recited comprising an assembly/sensor base as claimed. Applicant discloses these are separate assemblies or devices that are connectable/useable together (e.g., ¶ [0062]), not that one is a part of another. 
With respect to rejections under 35 U.S.C. 112(b), with respect to claim 18, Applicant contends, "Applicant believes that the claim is clear on its face based on the prior amendments" (Remarks, pg. 9). 
The examiner respectfully disagrees. Claim 18 is directed to the attachment means itself, rather than the sensor base of claim 17 and further limiting the attachment means thereof to a particular type. As written, the claim encompasses any of the well-known attachment means of magnet, one-half of a quarter turn locking mechanism, a groove, a pin, and threading by themselves, at best indicating these means are capable of use with the sensor base of claim 17. If Applicant is intending to claim the claimed attachment means in isolation (rather than limiting the sensor base to these attachment means), there are numerous prior art references that would read on this claim (e.g., any threaded connector, any magnet attachment, etc.). As noted in the rejections of record above, amending claim 18 to be directed to the sensor base of claim 17, and further limiting the attachment means thereof would overcome this rejection, e.g., "The sensor base of claim 17, wherein said attachment means are selected from the group consisting of:…" would overcome this rejection. 
Regarding claim 19, Applicant contends, "the limitations of the preamble are added and the language of the PCB and the top and bottom are clarified" (Remarks, pg. 9). 
The examiner respectfully disagrees, particularly with respect "the language of the PCB" being clarified. It is unclear how many PCBs are provided and/or where they are located, as discussed above. Additionally, Applicant does not appear to disclose a single disposable sensor pod comprising multiple PCBs. Rather, Applicant appears to disclose a "PCB board" (¶ [0072]) or "PCB processor board 110" is provided in a "sensor base" (86), while the "disposable piezo assembly" (85) comprises a "ring-shaped" (e.g., Figs. 2, 3, etc.) "PCB contact board" (105) having "PCB contact" (106) configured to interface/make electrical contact with a "spring pin" (111) of the PCB board, or processor board (110) (e.g., ¶ [0072]). There is no indication that the "PCB contact board" provided in the disposable piezo assembly (85) is itself a "printed circuit board," but rather appears to be discloses as a board that contacts a PCB. If Applicant is intending to claim the PCB contact board in the disposable piezo assembly and the PCB board/processor board in the sensor base, using the separate terminology provided for these components in the specification as filed may assist in clarifying how many PCBs are provided in the device and/or where they are located. 
With respect to the prior art rejections, Applicant submits, "Claim 13 is allegedly anticipated by Bakema. However, Bakema is silent with regard to the disposable nature of the sensor pod, which is recited within the preamble" (Remarks, pg. 10). 
The examiner respectfully disagrees. Bakema discloses the disclosed sensors, which each include the claimed piezo assembly, are designed to be readily replaceable, indicating the sensors are disposed of and/or replaced after a number of uses (¶ [0013]). This is consistent with the manner the term "disposable" as used in the specification as filed. Specifically, Applicant indicates the "disposable" piezo assembly is designed for replacement after a given number of uses (e.g., ¶ [0098]). 
Applicant further submits, "Indeed, as detailed in Bakema, elements (42) and (44) are O-rings that squeeze a piezo element to secure it into place, with the bottom O-ring (44) being positioned onto a PCB assembly (64). Notably, the PCB assembly (64) is screwed into the base (66), as is clearly depicted in FIG. 9. Therefore, the elements of the presently claimed invention must be different than those of Bakema, as the claimed invention allows for a simple solution to entirely remove the sensor pod (top portion) and replace it as a whole. Bakema does not teach such limitation and thus cannot anticipate claims 13, 24, or 26 because such limitations and elements of the present claim are secured together in Bakema and are not removable as allowed by the presently claimed elements" (Remarks, pg. 10). 
It is unclear what feature of claim 13 Applicant is alleging Bakema does not teach in the above-noted argument. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Bakema discloses one-half of an attachment means for securing said disposable piezo assembly to an assembly base is provided on the inner face of the opening. Specifically, Bakema discloses the circumferential outer side wall 52 of a first housing portion 34 can be clipped, screwed or otherwise attached to the second housing portion 36, indicating corresponding screw, clip, etc. one-half of an attachment means are provided on the first housing portion 34 (or circumferential outer side wall 52 thereof) and another half of said attachment means on the second housing portion for providing this attachment. Bakema additionally discloses the assembly is disposable, as discussed above, which is all that is required by claim 13 in relevant poart. How the user disposes of the sensor (or components thereof), such as removing the first housing portion (top portion) prior to said disposal is not recited in the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791